 I would first 
like to warmly congratulate you, Mr. President, on your 
election to the presidency of the General Assembly at 
its current session, and to express my full appreciation 
to the Secretary-General, His Excellency Mr. Ban 
Ki-moon, who has closely followed developments in the 
situation in Lebanon. 



I particularly wish to point out the presidential 
statement issued by the Security Council on 10 July 
(S/PRST/2013/9), which provides an effective road 
map for what the international community can do to 
help Lebanon in order to preserve its stability, promote 
its institutions, support its economy and army and to 
help it face the growing burden created by the refugees 
entering from Syria. That is definitely the core objective 
of the meeting of the International Support Group for 
Lebanon, which will be launched tomorrow afternoon, 
25 September.

Many countries represented here have witnessed 
uprisings, civil wars or foreign aggression. Lebanon, 
too, has experienced many wars, which have led to 
influxes of numerous refugees in our territory. Against 
all odds, the Lebanese have sought to assume the 
responsibility for restoring the glory of our country 
as a space for freedom and coexistence and to hallow 
their presence in the East within the confines of a State 
that embraced democracy from its very inception while 
ensuring respect for diversity within unity as well as 
personal and public freedoms. 

Through dialogue, the Lebanese will continue 
to develop their political system and improve their 
democratic practices. They will have to remain 
committed to the Baabda Declaration, which advocates 
Lebanon distancing itself from regional crises and axis 
politics. It is equally essential to reach an agreement 
on a national strategy to ensure the exclusive defence 
of Lebanon in the face of Israel’s hostility and ongoing 
threats. 

Nevertheless, however strong the Lebanese 
commitment may be, we still require the care and 
support of brotherly and friendly countries in order 
to address the repercussions of external conflicts and 
crises that threaten our security and stability and have 
negative impacts on our socioeconomic situation. The 
Lebanese look to assistance not only in the name of 
brotherly solidarity and the shared responsibility of the 
international community as a whole, but also in the face 
of events that pose a threat to regional and international 
security. 

The first challenge is rooted in the repercussions 
of the Syrian crisis on Lebanon’s security and 
economy. An existential challenge has arisen, related 
to the growing number of Syrian refugees on Lebanese 
territory, which is far beyond Lebanon’s capacity to 
assimilate them. The number of refugees has already 
exceeded one quarter of the Lebanese population. As 
the Assembly knows, Lebanon is a country of limited 
geographical area and resources, as well as sensitive 
balances. 

Therefore, while we understand that it is not possible 
to impose the impossible on nations, it is important 
for me to reiterate my call on the States Members of 
the United Nations to provide sufficient human and 
financial resources to manage the presence of Syrian 
refugees in Lebanon and meet their humanitarian 
and essential needs, bearing in mind that the pledges 
undertaken at the meeting of donor States hosted by the 
State of Kuwait on 30 January have only been partially 
fulfilled; to expand infrastructure and reception areas 
for Syrian refugees within Syrian territories themselves 
and organize an international conference on the issue 
of Syrian refugees, with the aim of sharing the burden 
among different countries in accordance with the 
principle of shared responsibility while also assisting 
the International Support Group for Lebanon; and to 
garner support from all concerned States for the work 
of the International Support Group. Of course, all of 
that must take place while we work towards finding a 
political solution for the Syrian crisis that will preserve 
the unity of Syria. 

Lebanon has called attention to the need to bring 
to justice the perpetrators of the crimes that have been 
committed. Solutions must be found to ensure that the 
conflict does not spread to neighbouring countries. 
Today, we have an opportunity to condemn all terrorist 
attacks perpetrated anywhere in the world, particularly 
in the Middle East. 

I would like to comment on the attack that took 
place upon the historic town of Maaloula. That attack 
represents an assault on civilization and the tolerant 
spirit of religions. That is why the international 
community must adopt a firm stance in order to protect 
such sites, in particular through the adoption of an 
investigative mechanism that will assess the reality of 
the situation on the ground. 

We must work to encourage the countries of the 
region currently engaged in conflict to ensure that the 
logic of dialogue and negotiation prevails and to keep 
Lebanon from getting involved in the Syrian conflict, 
while encouraging those countries to contribute the 
necessary assistance and support for the Baabda 
Declaration, just as the Security Council has pledged 
its support. 



However, the main challenge that we face remains 
the Arab-Israeli conflict and Israeli settlement policy 
practices, not to overlook the difficulties created by it 
in terms of refugee flows. The settlement policy has 
fostered a sense of frustration and a tendency towards 
extremism. Lebanon has been affected by the daily 
Israeli attacks against Lebanon and its infrastructure 
through the use of all sorts of prohibited weapons. 
Lebanon has paid a high price for those acts of 
aggression, with all that implies in terms of the burden 
on human lives and destruction. It therefore falls upon 
the international community to work to find a fair and 
comprehensive solution to the conflict in the Middle 
East, particularly with respect to the Palestinian cause, 
pursuant to the terms of reference of the Madrid 
Conference and the Arab Peace Initiative. Stability, 
democracy and moderation will not prevail in the 
Middle East unless justice is done in Palestine, based 
on the belief that the security of the Arab region and 
the preservation of its cultural diversity are of strategic 
importance. 

Lebanon calls for the adoption of an integrated 
comprehensive approach that includes the participation 
of all States concerned and addresses all aspects of the 
Israeli-Arab conflict. At the same time, no solution 
should be taken at the expense of its superior interests. 
As a result, Lebanon will reject any compromise 
attempting to force an influx of Palestinian refugees 
on its territory.

In this transitional period where the Arab world 
is undergoing major historic upheaval and deep-
wrought changes, the world as a whole is witnessing an 
fundamentl structural transformation due to the amazing 
scientific progress that has been achieved, in particular 
in the fields of communication and information. That 
progress will contribute to globalization in all aspects of 
life. We must therefore convey a spirit of pluralism and 
diversity within all societies as a necessary condition in 
order to match the accelerating pace of change. 

However, the regimes that run the affairs of peoples 
and societies have unfortunately not undergone a 
corresponding evolution at the intellectual level. On the 
contrary, we have witnessed conflicts exacerbated by 
extremist terrorism continue to spring forth fuelled by 
isolationism that rejects dialogue, mutual recognition 
and coexistence. That has even led some to call for 
the return to religious emirates and racial segregation. 
In order to do so, those groups have applied violent 
methods that flout peace and public freedoms. 

Amid those unilateral fundamentalist tendencies, 
Lebanon remains a laboratory and a model of necessary 
coexistence for the future. That model must be allowed 
to benefit from support and stability because, as it has 
for decades, it has led to the education of students in our 
schools and universities and caused the security forces 
to fulfil their national missions in military camps in a 
spirit of unity. It is a model that is also experienced by 
the citizens on a daily basis on the streets of our cities, 
towns and in our capital, in the theatres, clubs, at the 
movies, in public and private institutions and in civil 
society organizations. The model, which has become 
a lifestyle, is lived with the sound of the church bells 
and the voices of the mosques’ muezzins ringing in 
our ears, in particular at joint celebrations, the most 
significant of which is the Common Religious National 
Day, celebrated on the day of the Annunciation on 
25 March of every year, when everyone is urged to seek 
the common good. 

The management of diversity and the building of 
a culture of justice, peace and coexistence between 
cultures, civilizations and religions requires that we all 
make efforts at the following three levels.

First, we must work to improve the political, 
financial and social systems that govern the affairs 
of peoples worldwide, in particular the democratic 
system, to make them more humane and better suited 
to diversity. This must be done in such a way so as to 
guarantee the involvement of all components of society, 
in particular minorities, in political life and in the 
management of public affairs in all States, regardless 
of what ratio of the population such minorities may 
represent, but, rather, on the basis of their capacity and 
heritage.

Secondly, we must consider the preservation of an 
active presence on the part of minorities worldwide, 
with all the civilizations and specific characteristics 
that they represent, to be an international responsibility, 
especially in the Middle East. The Middle East is the 
cradle of the monotheistic religions, whose peoples 
have coexisted for centuries, forged civilizations 
and enriched the history of humankind through their 
culture and the values of tolerance, goodwill and 
friendship. That shared responsibility cannot be based 
on international interests in that part of the world while 
ignoring the communities living there. Rather, it should 
take into account the interests of all of those minorities 
and their right to participate in all aspects of the life of 
their nation, as they are an integral part of its fabric.



Thirdly, there is a need to intensify ongoing efforts 
aimed at reforming and developing the United Nations 
and its specialized agencies, so as to bring them into 
line with current realities and restore confidence in their 
capacity to resolve international issues, counter crime 
and adopt the appropriate resolutions and implement 
them without obstruction, free from selectivity and 
the policy of double standards. That would be an 
alternative to the logic of legitimate force that may be 
used by peoples whose countries have fallen victim to 
aggression and occupation, in the absence of a capable, 
guaranteed international mechanism.

For its part, Lebanon will remain faithful to 
the message of freedom and coexistence that are its 
hallmark, reiterating its commitment to implementing 
all decisions of international legitimacy and to upholding 
the spirit of moderation and agreement upon which 
Lebanon was founded. It will also remain an active 
partner in the context of the promotion of a culture of 
justice, peace and sustainable human development.
